DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klenotiz US 2010/0175625.
Regarding claim 33, Klenotiz discloses an automatic self-cleaning and self-filling animal bowl apparatus, comprising a sink (10); a fluid transport system (Klenotiz, ¶0032); a housing (5) supporting the sink and containing the fluid transport system; and a control assembly (40) configured to control the automatic self- cleaning and self-filling operations of the apparatus; wherein the control assembly comprises a controller, a float switch (Klenotiz, ¶0035) for detecting when the fluid level in the sink reaches a predetermined level, and a valve control mechanism.
Regarding claim 34, Klenotiz further discloses the housing supporting a removable food bowl (10) at an elevated position, which food bowl is received within an opening of the countertop of the housing (Klenotiz, Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klenotiz US 2010/0175625 in view of Ewell US 5,433,171.
Regarding claim 35, Klenotiz discloses the device of claim 33. Not disclosed is the control assembly comprising a display screen and a non-transitory computer-readable medium. Ewell teaches an automatic animal bowl comprising a display screen (86) and a non-transitory computer-readable medium (38) (Klenotiz, Figure 9). It would have been obvious to one of ordinary skill in the invention to modify the device of Klenotiz with the display screen and non-transitory computer-readable medium of Ewell as to record and display information related to the senor.
Allowable Subject Matter
Claims 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 7, 9, 10, 12-20, and 37-39 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642